Exhibit 10.3

Execution Version

ASSUMPTION AGREEMENT (Reg. No. N[    ])

THIS ASSUMPTION AGREEMENT (Reg. No. N[    ]) (this “Agreement”), dated as of
December 30, 2015, is made by AMERICAN AIRLINES, INC., a Delaware corporation
(“American”), for the benefit of Wilmington Trust Company, as indenture trustee
(together with its successors and permitted assigns, the “Indenture Trustee”),
in connection with the merger of US Airways, Inc., a Delaware corporation (“US
Airways”), with and into American, with American being the surviving entity (the
“Internal Restructuring”).

WHEREAS, US Airways and the Indenture Trustee are parties to (i) that certain
Participation Agreement (MSN [    ]), dated as of [                    ],
between the Indenture Trustee, Wilmington Trust Company, as subordination agent
and pass through trustee, and US Airways, as owner (the “Owner”) (as amended,
supplemented or otherwise modified from time to time, the “Participation
Agreement”) and (ii) that certain Trust Indenture and Security Agreement (MSN
[    ]), dated as of [                    ], between the Owner and the Indenture
Trustee (as amended, supplemented or otherwise modified from time to time, the
“Indenture”); and

WHEREAS, as of December 30, 2015 (the “Effective Date”), US Airways and American
consummated the Internal Restructuring and American wishes to enter into this
Agreement to evidence American’s assumption of the obligations of US Airways
under the Indenture and the other Operative Agreements.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

Section 1. Defined Terms. Capitalized terms used but not defined herein or in
the Schedule attached hereto shall have the respective meanings given them in
Annex A to the Indenture.

Section 2. Assumption. Pursuant to Section 4.07 of the Indenture, American
hereby (a) agrees for the benefit of the Indenture Trustee that, as of the
Effective Date, American assumes and undertakes the due and punctual performance
and observance of all of the liabilities and obligations of Owner, whenever
accrued, pursuant to the Participation Agreement, the Indenture and each of the
other Operative Agreements, including the due and punctual performance and
observance of each covenant and condition therein required to be performed or
observed by the Owner thereunder and (b) confirms that American (i) shall be
deemed the party named as “Owner” for all purposes of each of the Operative
Agreements and (ii) shall be bound by, and shall perform and observe, all of the
terms of each of the Operative Agreements as if therein named the Owner.

Section 3. Agreement and Consent to File. American agrees that it shall make, or
shall cause its representatives or agents on its behalf to make, all filings and
recordings (i) with the FAA pursuant to the Act as are necessary to evidence the
Internal Restructuring and (ii) all UCC financing statements in the applicable
filing office or offices in accordance with the Uniform Commercial Code as in
effect in any applicable



--------------------------------------------------------------------------------

jurisdiction in order to ensure that all previously filed financing statements
respecting the Indenture Estate continues to be effective or that the Indenture
Trustee continues to have a first priority security interest in the Indenture
Estate, subject to Permitted Liens and the Indenture Trustee hereby consents to
such filings and recordings.

Section 4. Representations and Warranties. American hereby represents and
warrants that as of the date of this Agreement:

 

  (a) American is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, is a U.S. Air Carrier, is a
Citizen of the United States (as defined in Title 49 of the United States Code)
and has the corporate power and authority to own and hold its properties and to
enter into and perform its obligations under this Agreement and the Operative
Agreements to which Owner is a party;

 

  (b) the execution and delivery of this Agreement and the performance by
American of this Agreement and each of the Operative Agreements to which Owner
is a party (i) are within American’s corporate power and have been duly
authorized by all necessary corporate action on the part of American; and
(ii) do not require any stockholder approval, except such as has been duly
obtained, and do not and will not violate the certificate of incorporation or
bylaws of American or any current law, governmental rule, regulation, judgment
or order binding on American or violate or result in a breach of, or constitute
a default under, or result in the creation of any security interest upon the
property of American under, any material indenture, mortgage, contract or other
agreement (other than the Operative Agreements) to which American is a party or
by which American or its properties is or are bound or affected;

 

  (c) this Agreement has been duly executed and delivered by American, and this
Agreement and the Operative Agreements to which American is a party constitute
the legal, valid and binding obligations of American enforceable against
American in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors or lessors generally and general principles of
equity and

 

  (d) immediately after giving effect to the Internal Restructuring, no Event of
Default shall have occurred and be continuing.

Section 5. Notices. American’s address for notices given to the Owner under the
Operative Agreements is:

 

Address:   American Airlines, Inc.   4333 Amon Carter Boulevard   Mail Drop 5662
  Fort Worth, Texas 76155   United States of America Tel:   +1 817 963-1234 Fax:
  +1 817 967-4318 Attention:   Treasurer

 

2



--------------------------------------------------------------------------------

Section 6. Miscellaneous.

 

  (a) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

 

  (b) No term or provision of this Agreement may be amended, modified or
supplemented orally, but only by an instrument in writing signed by the party
against which the enforcement of the amendment, modification or supplement is
sought.

 

  (c) THIS AGREEMENT AND ANY CLAIM RELATED HERETO, WHETHER IN TORT OR IN
CONTRACT, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK. THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK.

 

(d) In relation to any legal action or proceeding arising out of or in
connection with this Agreement or any Operative Agreement, the subject matter
hereof or thereof or any of the transactions contemplated hereby or thereby,
American and each of the parties, to the maximum extent permitted by applicable
law, (i) irrevocably submits itself to the non-exclusive jurisdiction of each of
the Supreme Court of the State of New York, New York County and the United
States District Court for the Southern District of New York, each sitting in the
Borough of Manhattan, and other courts with jurisdiction to hear appeals from
such courts and (ii) waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or any Operative
Agreement or the subject matter hereof or thereof or any of the transactions
contemplated hereby or thereby may not be enforced in or by such courts.

 

(e) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
This Agreement may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually signed originals and shall be binding on each party hereto.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, American has caused this Assumption Agreement (Reg. No.
N[    ]) to be duly executed by its duly authorized representative as of the day
and year first above written.

 

AMERICAN AIRLINES, INC. By:  

 

Name:   Thomas T. Weir Title:   Vice President and Treasurer

 

Accepted and acknowledged: WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Indenture Trustee By:  

 

Name:   Title:  

 

Signature Page to Assumption Agreement (N[    ])